DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed 28 July 2022 have been entered. Claims 1-3, 6-11, 14-16, and 26-29 remain pending in the application. The Applicant’s amendments to the claims and specification overcome each and every rejection and objection previously set forth in the Non-Final Office Action dated 12 May 2022. 

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 28 July 2022, with respect to claims 1, 11, 26, and their respective dependents have been fully considered and are persuasive.  The rejections of the aforementioned claims under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-11, 14-16, and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record individually or combined fails to teach an image sensor as claimed, comprising: a substrate which has a first surface and a second surface opposite to the first surface and pixels arranged in a two-dimensional array, wherein each of the pixels comprises a photodiode (PD); a multi-wiring layer arranged on the first surface of the substrate; a color filter layer arranged on the second surface of the substrate and comprising color filters that respectively correspond to the pixels; and a lens layer arranged on the color filter layer and comprising a double-sided spherical lens, wherein the double-sided spherical lens comprises at least two material layers having different refractive indices, wherein the double-sided spherical lens comprises a lower spherical lens, an upper spherical lens, and an intermediate lens having a flat plate shape and arranged between the lower spherical lens and the upper spherical lens, a refractive index of the lower spherical lens is greater than a refractive index of the upper spherical lens, wherein the lens layer further comprises a planarization lens layer adjacent to the lower spherical lens, and the double-sided spherical lens further comprises a cover lens having a uniform thickness and covering the upper spherical lens, more specifically in combination with wherein a refractive index of the cover lens is less than a refractive index of the planarization lens layer, and the refractive index of the upper spherical lens is greater than that of the planarization lens layer. 
Claims 2-3 and 6-10 are allowed for their dependency on claim 1. 
Regarding claim 11, the prior art of record individually or combined fails to teach an image sensor as claimed, comprising: a substrate which has a first surface and a second surface opposite to the first surface and pixels arranged in a two-dimensional array, wherein each of the pixels includes a photodiode; a multi-wiring layer arranged on the first surface of the substrate; a color filter layer arranged on the second surface of the substrate and comprising color filters that respectively correspond to the pixels; a planarization lens layer arranged on the color filter layer; and a double-sided spherical lens arranged on the planarization lens layer and protruding upward and downward, wherein the double-sided spherical lens comprises a lower spherical lens and an upper spherical lens, and a refractive index of the planarization lens layer is less than a refractive index of the upper spherical lens, and the refractive index of the upper spherical lens is less than a refractive index of the lower spherical lens, wherein the double-sided spherical lens further comprises: a cover lens having a uniform thickness and covering the upper spherical lens; and an intermediate les having a uniform thickness and disposed between the upper spherical lens and the lower spherical lens and between the cover lens and the lower spherical lens, more specifically in combination with wherein a refractive index of the cover lens is less than the refractive index of the planarization lens layer. 
Claims 14-16 are allowed for their dependency on claim 11.
Regarding claim 26, the prior art of record individually or combined fails to teach an image sensor, comprising: a substrate which has a first surface and a second surface opposite to the first surface and pixels arranged in a two-dimensional array, wherein each of the pixels comprises a photodiode; a wiring layer arranged on the first surface of the substrate; a color filter layer arranged on the second surface of the substrate and comprising color filters that respectively correspond to the pixels; and a double-sided spherical lens arranged on the color filter layer, wherein a refractive index of a first lens of the double-sided spherical lens is less than a refractive index of a second lens of the double-sided lens, wherein the double-sided spherical lens includes at least two of polyimide, Al2O3, SiN, SiON, SiO, SiO2, HfOx, and TiO2, wherein the lens layer further comprises a planarization lens layer between the double-sided lens and the color filter layer, an intermediate lens between the first lens and the second lens and a cover lens on the first lens, more specifically in combination with wherein the planarization lens layer includes polyimide or SiO2, the second lens includes one of polyimide, SiN, SiO, SiON, HfOx, and TiO2, the first lens includes one of polyimide, SiO2, and Al2O3, and the cover lens includes polyimide, and the intermediate lens includes a material having a refractive index between a refractive index of the first lens and a refractive index of the second lens. 
Claims 27-29 are allowed for their dependency on claim 26. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Non-Final Office Action dated 12 May 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878        

/JENNIFER D BENNETT/Examiner, Art Unit 2878